 




                                                            IT IS ORDERED
                                                            Date Entered on Docket: January 4, 2019




                                                            ________________________________
                                                            The Honorable Robert H Jacobvitz
                                                            United States Bankruptcy Judge

______________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF NEW MEXICO

In re:

ANDREW LEONARD MARTINEZ                           Case No. 7-18-12443-JA
aka Andrew L. Martinez
aka Andrew Martinez
VERONICA ANNETTE MARTINEZ
aka Veronica A. Martinez
aka Veronica Martinez
aka Veronica Romero
aka Veronica Annette Romero
aka Veronica A. Romero


                        Debtors.

     DEFAULT ORDER GRANTING LAKEVIEW LOAN SERVICING, LLC RELIEF FROM
      AUTOMATIC STAY AND ABANDONMENT OF PROPERTY TO LAKEVIEW LOAN
    SERVICING, LLC LOCATED AT 10019 LADDER RANCH LN SW ALBUQUERQUE, NEW
                                 MEXICO 87121

         This matter came before the Court on the Motion for Relief from Automatic Stay for the

Abandonment of Property to Lakeview Loan Servicing, LLC, filed on November 20, 2018, (DOC 14)

(the “Motion”) by Lakeview Loan Servicing, LLC (“Lakeview”). The Court, having reviewed the

record and the Motion, and being otherwise sufficiently informed, FINDS:


7990-309-FB 6797741.docx mdb
      Case 18-12443-j7         Doc 16   Filed 01/04/19   Entered 01/04/19 15:12:34 Page 1 of 5
 

         (a)      On 11/20/2018, Lakeview served the Motion and a notice of the Motion (the “Notice”)

on Donald Provencio, Attorney for Debtors and Philip J. Montoya, (the “Trustee”) by use of the

Court’s case management and electronic filing system for the transmission of notices, as authorized by

Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors, Andrew Leonard Martinez and

Veronica Annette Martinez, by United States first class mail, in accordance with Bankruptcy Rules

7004 and 9014.


         (b)      The Motion relates to the property located at 10019 Ladder Ranch Ln SW Albuquerque,

New Mexico 87121, more fully described as:

                  Lot numbered One Hundred Thirty-two-P1 (132-P1) of SUNRISE
                  RANCH SOUTH, as the same is shown and designated on the plat
                  thereof filed in the office of the County Clerk of Bernalillo County, New
                  Mexico on November 15, 2002 in Map Book 2002C, Page 367.

including any improvements, fixtures, and attachments, such as, but not limited to, mobile homes (the

“Property”). If there is a conflict between the legal description and the street address, the legal

description shall control.

         (c)      The Notice provided for an objection deadline of 21 days from the date of service of the

Notice, to which three days was added pursuant to Bankruptcy Rule 9006(f);

         (d)      The Notice was sufficient in form and content;

         (e)      The objection deadline expired on December 14, 2018;

         (f)      As of December 27, 2018, neither the Debtor nor the Trustee, nor any other party in

interest, filed an objection to the Motion;

         (g)      The Motion is well taken and should be granted as provided herein; and

         (h)      By submitting this Order to the Court for entry, the undersigned counsel for Lakeview

certifies under penalty of perjury that, on the date that this Order was presented Rose L. Brand &

Associates, P.C. searched the data banks of the Department of Defense Manpower Data Center



7990-309-FB 6797741.docx mdb                       2
     Case 18-12443-j7          Doc 16   Filed 01/04/19    Entered 01/04/19 15:12:34 Page 2 of 5
 

(“DMDC”), and found that the DMDC does not possess any information indicating that the Debtor is

currently on active military duty of the United States.

         IT IS THEREFORE ORDERED:

         1.       Pursuant to 11 U.S.C. §362(d), Lakeview and any and all holders of liens against the

Property, of any lien priority, are hereby are granted relief from the automatic stay:

                 (a)           To enforce its rights in the Property, including foreclosure of liens and a

foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements, and/or other

agreements to which Debtors are parties, to the extent permitted by applicable non-bankruptcy law,

such as by commencing or proceeding with appropriate action against the Debtors or the Property, or

both, in any court of competent jurisdiction; and

                  (b)          To exercise any other right or remedy available to it under law or equity with

respect to the Property.

         2.       The Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property of the

estate. As a result, Lakeview need not name the Trustee as a defendant in any state court action it may

pursue to foreclosure liens against the Property and need not notify the Trustee of any sale of the

Property.

         3.       The automatic stay is not modified to permit any act to collect any deficiency or other

obligation as a personal liability of the Debtors, in the event that a discharge order is entered. The

Debtors can be named as a defendants in litigation to obtain judgment or to repossess the Property in

accordance with applicable non-bankruptcy law, pursuant to any discharge order entered.

         4.       This Order does not waive Lakeview’s claim against the estate for any deficiency owed

by the Debtors after any foreclosure sale or other disposition of the Property. Lakeview may filed an

amended proof of claim this bankruptcy case within thirty (30) days after a foreclosure sale of the

Property, should it claim that Debtors owe any amount after the sale of the Property.
7990-309-FB 6797741.docx mdb                           3
     Case 18-12443-j7              Doc 16    Filed 01/04/19    Entered 01/04/19 15:12:34 Page 3 of 5
 

         5.       This Order shall continue in full force and effect if this case is dismissed or converted to

a case under another chapter of the Bankruptcy Code.

         6.       This order is effective and enforceable upon entry. The 14-day stay requirement of

Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.       Lakeview is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with the Debtors and to enter into a loan

modification with the Debtors.


                                        XXX END OF ORDER XXX




7990-309-FB 6797741.docx mdb                        4
     Case 18-12443-j7          Doc 16    Filed 01/04/19     Entered 01/04/19 15:12:34 Page 4 of 5
 


RESPECTFULLY SUBMITTED:

ROSE L. BRAND & ASSOCIATES, P.C.

By: /s/Andrew P. Yarrington
ANDREW YARRINGTON
Attorney for Lakeview
7430 Washington NE
Albuquerque, NM 87109
Telephone: (505) 833-3036
Andrew.Yarrington@roselbrand.com



Copied to:

Andrew Leonard Martinez
Veronica Annette Martinez
Debtors
6008 Picture Rock Place N.W.
Albuquerque, NM 87120

Donald Provencio
Attorney for Debtor
1721 Carlisle Blvd NE
Albuquerque, NM 87110-5621
Telephone: (505) 843-7071
Gail.DPLawfirm@comcast.net

Philip J. Montoya
Chapter 7 Trustee
1122 Central Ave SW Ste #3
Albuquerque, NM 87102
Telephone: (505) 244-1152




7990-309-FB 6797741.docx mdb                     5
     Case 18-12443-j7          Doc 16   Filed 01/04/19   Entered 01/04/19 15:12:34 Page 5 of 5
